Case 1:18-cv-03749-JRS-MJD Document 48 Filed 03/26/21 Page 1 of 8 PageID #: 198




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 DERRICK R. BURT,                                     )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:18-cv-03749-JRS-MJD
                                                      )
 SCOTT MOLLINGER, et al.                              )
                                                      )
                               Defendants.            )

     ORDER GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
              AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Derrick R. Burt brings this civil rights action pursuant to 42 U.S.C. § 1983,

 alleging a violation of the Fourth Amendment. Specifically, Mr. Burt alleges that the defendant,

 Detective Jake Brooks ("Det, Brooks"), executed an invalid and unsigned arrest warrant against

 him. See dkt. 1 at 3-4. Presently pending before the Court is Det. Brooks' unopposed motion for

 summary judgment. For the reasons explained in this Order, Det. Brooks' motion, dkt. [42], is

 GRANTED.

                                               I.
                                    Summary Judgment Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). On summary judgment, a party must show the Court

 what evidence it has that would convince a trier of fact to accept its version of the events. Gekas

 v. Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary judgment

 if no reasonable fact-finder could return a verdict for the non-moving party. Nelson v. Miller, 570

 F.3d 868, 875 (7th Cir. 2009). To survive a motion for summary judgment, the non-moving party




                                                  1
Case 1:18-cv-03749-JRS-MJD Document 48 Filed 03/26/21 Page 2 of 8 PageID #: 199




 must set forth specific, admissible evidence showing that there is a material issue for trial. Celotex

 Corp. v. Catrett, 477 U.S. 317, 323 (1986).

        The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir. 2018).

 It cannot weigh evidence or make credibility determinations on summary judgment because those

 tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court

 need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and need not "scour every inch of

 the record" for evidence that is potentially relevant to the summary judgment motion before them.

 Grant v. Tr. of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

        As noted above, Mr. Burt failed to respond to Det. Brooks' motion for summary judgment,

 and the deadline for doing so has long passed. The consequence is that Mr. Burt has conceded Det.

 Brooks' version of the events. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) ("[F]ailure to

 respond by the nonmovant as mandated by the local rules results in an admission."); see S.D. Ind.

 Local Rule 56-1 ("A party opposing a summary judgment motion must ... file and serve a response

 brief and any evidence ... that the party relies on to oppose the motion. The response must ...

 identif[y] the potentially determinative facts and factual disputes that the party contends

 demonstrate a dispute of fact precluding summary judgment."). This does not alter the standard

 for assessing a Rule 56 motion, but it does "reduc[e] the pool" from which the facts and inferences

 relative to such a motion may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                                 II.
                                        Factual Background

        The following facts, unopposed by Mr. Burt and supported by admissible evidence, are

 accepted as true. On March 10, 2015, Det. Brooks was working as a detective assigned to the

 Madison County Drug Task Force. Dkt. 44-5 at 1. That day, he met with Sheriff Scott Mellinger



                                                   2
Case 1:18-cv-03749-JRS-MJD Document 48 Filed 03/26/21 Page 3 of 8 PageID #: 200




 about an investigation at the Madison County Jail (the "Jail") involving possible heroin trafficking.

 Id. Sheriff Mellinger relayed information about Mr. Burt that had been provided to him by an

 informant who was Mr. Burt's cellmate. Id. Det. Brooks was familiar with the informant because

 he had served the Madison County Drug Task Force on multiple occasions. Id. at 1-2. Deeming

 the informant credible, Det. Brooks conducted an interview, during which the informant explained

 that Mr. Burt had been brought from the Miami Correctional Facility ("MCF") six days earlier to

 await a court hearing in Madison County, and that the two of them shared a cell at the Jail. Id. at

 2. The informant then told Det. Brooks that he had personally witnessed Mr. Burt selling to other

 inmates what appeared to be controlled substances. Id. The informant also told Det. Brooks that

 he had witnessed Mr. Burt keeping the substances in his rectum and estimated that Mr. Burt had

 about 15 grams of what appeared to be heroin stuffed in his rectum when he arrived at the Jail

 from MCF. Id. The informant further described the heroin as wrapped in a latex glove and double-

 wrapped with a clear baggie. Id. at 2-3.

        Det. Brooks then contacted deputy prosecutor Andrew Hopper and informed him of the

 investigation. Id. at 3. Mr. Hopper subsequently prepared a "Verified Application for Limited

 Warrant for Purpose of Obtaining a Cavity Search for the Collection of Illicit Drugs" and filed it

 with the Circuit Court of Madison County. Id. That same day, Mr. Hopper and Det. Brooks

 appeared at a probable cause hearing before Judge Thomas Newman of the Madison County

 Circuit Court, where Det. Brooks testified as to the information he had obtained in his

 investigation, including the details from the informant about how Mr. Burt had packaged and

 stored the heroin in his rectum. Id. At the conclusion of the hearing, Judge Newman determined

 that probable cause for the warrant existed, and he granted an order for a limited warrant for the




                                                  3
Case 1:18-cv-03749-JRS-MJD Document 48 Filed 03/26/21 Page 4 of 8 PageID #: 201




 purpose of obtaining a body cavity search of Mr. Burt for the collection of illicit drugs. Id.; see

 also dkt. 44-4 at 1.

        Det. Brooks took possession of the written order from Judge Newman and returned to the

 Jail, where he attempted to interview Mr. Burt. Dkt. 44-5 at 4. Det. Brooks advised Mr. Burt of

 his Miranda rights. Id. Mr. Burt orally waived his Miranda rights and agreed to be interviewed.

 Id. Det. Brooks advised Mr. Burt of the information he learned from the informant. Id. Mr. Burt

 denied having illicit drugs. Id. Det. Brooks then advised Mr. Burt that he would have Mr. Burt

 transported to the hospital to conduct the search, at which time Mr. Burt again denied possessing

 any drugs and told Det. Brooks to take him to the hospital. Id.

        Mr. Burt was subsequently transported to Community Hospital in Anderson, Indiana where

 a cavity search was conducted, resulting in the recovery of an object that was wrapped in a latex

 glove and further wrapped in a sandwich bag. Id. At all times while he was at Community Hospital

 with Mr. Burt, Det. Brooks had on his person the signed copy of Judge Newman's order authorizing

 the cavity search. Id. at 5.

        Back at the Jail, Det. Brooks re-interviewed Mr. Burt and showed him the evidence

 recovered during the cavity search. Id. at 4. Mr. Burt then admitted that the substance was heroin

 and claimed that the quantity was "a little more than a gram," which he had broken into pieces and

 wrapped in a latex glove and sandwich bag. Id. at 4-5. Following an analysis by the Indiana State

 Police Lab, the substance recovered from Mr. Burt's cavity was determined to be a 7.22-gram

 quantity of heroin. Id.

        Mr. Burt was subsequently charged with dealing in a narcotic drug, a Level 3 felony, and

 possession of a narcotic drug, a Level 5 felony. See Burt v. State, 87 N.E. 3d 1163, 2017 WL

 3471008 *2 (Ind. Ct. App. 2017). Both counts were ultimately dismissed following the Indiana




                                                 4
Case 1:18-cv-03749-JRS-MJD Document 48 Filed 03/26/21 Page 5 of 8 PageID #: 202




 Court of Appeal's interlocutory determination that the seizure of the drugs was illegal due to a lack

 of evidence of the credibility of the informant at the probable cause hearing. Id. at *5.

                                                  III.
                                               Discussion

         In his Complaint, Mr. Burt alleges that Det. Brooks violated his Fourth Amendment 1 rights

 by executing an invalid and unsigned warrant against him. In moving for summary judgment, Det.

 Brooks argues that Mr. Burt cannot show that Det. Brooks violated any constitutional right secured

 to him. For the reasons below, the Court agrees.

         The Fourth Amendment protects "[t]he right of the people to be secure in their persons,

 houses, papers, and effects, against unreasonable searches and seizures." U.S. Const. Amend. IV.

 Claims alleging violations of the Fourth Amendment's Warrant Clause can raise "two separate

 constitutional issues, one concerning the validity of the warrant and the other concerning the

 reasonableness of the manner in which it was executed." Maryland v. Garrison, 480 U.S. 79, 84

 (1987); see also Guzman v. City of Chicago, 565 F.3d 393, 396 (7th Cir. 2009) ("In evaluating an

 alleged violation of the Warrant Clause of the Fourth Amendment, we look at two distinct aspects

 of the warrant—its issuance and its execution"). When assessing whether a constitutional violation

 has occurred, "the Fourth Amendment inquiry is one of 'objective reasonableness' under the

 circumstances." Molina v. Cooper, 325 F.3d 963, 973 (7th Cir. 2003); see Graham v. Connor, 490

 U.S. 386, 399 (1989).

         Here, Mr. Burt does not allege that the issuance of the warrant involved any constitutional

 violation by Det. Brooks. See generally dkt. 1. Rather, Mr. Burt challenges only Det. Brooks'



 1
   In his brief in support of summary judgment, Det. Brooks offers arguments under the Fourth, Eighth, and
 Fourteenth Amendments. See dkt. 43. However, per the Court's Screening Order, only a Fourth Amendment
 claim was permitted to proceed against Det. Brooks. See dkt. 6 at 4. Accordingly, the Court will address
 only the Fourth Amendment arguments.


                                                    5
Case 1:18-cv-03749-JRS-MJD Document 48 Filed 03/26/21 Page 6 of 8 PageID #: 203




 execution of the warrant. See id. at 3-4 (alleging that Det. Brooks used a warrant that "wasn't valid

 and hadn't been signed by the judge for the purpose it was used").

        Based on the undisputed facts, Det. Brooks is entitled to summary judgment because his

 execution of the warrant was objectively reasonable, and Mr. Burt has not demonstrated how Det.

 Brooks violated any right secured by the Fourth Amendment. First, to the extent that Mr. Burt

 bases his Fourth Amendment claim on the fact that the warrant executed by Det. Brooks was

 ordered by Judge Newman prior to the cavity search, but only signed after the cavity search was

 conducted, his claim is meritless under prevailing Seventh Circuit authority. See United States v.

 Cazares-Olivas, 515 F.3d 726, 730 (7th Cir. 2008) (a search conducted prior to the judge signing

 the warrant did not violate the Fourth Amendment because the officers had already received the

 judge's order). As the Seventh Circuit has made clear, the Fourth Amendment does not require

 officers to have a warrant in hand when conducting a search, and it finds no Fourth Amendment

 violation where a warrant is ordered but not signed by a judge prior its execution. Id. at 729 ("Had

 the [] judge written out and signed a warrant after hanging up the phone, everything would have

 proceeded exactly as it did ... [A]ppearing empty handed neither affected the search nor violated

 the Constitution.").

        Second, to the extent that Mr. Burt alleges that Det. Brooks' reliance on Judge Newman's

 order was objectively unreasonable solely because the order was later invalidated on appeal, see

 dkt. 1 at 2-3, such an argument is unavailing under well-settled law. See United States v. Leon,

 468 U.S. 897, 922-23 (1984) ("[A]n officer cannot be expected to question the [judge's] probable-

 cause determination"); see also United States v. Grisanti, 2017 WL 4650871 (S.D. Ind. Oct. 17,

 2017) (quoting id. at 922-23). Here, Det. Brooks "kn[ew] the informant to be credible" through

 prior interactions and found that the informant provided a credible basis for the knowledge he gave




                                                  6
Case 1:18-cv-03749-JRS-MJD Document 48 Filed 03/26/21 Page 7 of 8 PageID #: 204




 about Mr. Burt's concealment of drugs. Dkt. 44-5 at 2. Det. Brooks also documented "all aspects

 of [his] investigation[,] including the fact that [he] believed the informant to be credible based

 upon ... past information provided" in the Record of Accomplishment that he gave to Mr. Hopper

 in advance of the probable cause hearing. Id. at 3. No evidence in the record suggests that Det.

 Brooks could not reasonably presume the warrant ordered by Judge Newman to be valid at the

 time of its execution. See Leon, 468 U.S. at 926 (finding an officer's reliance on a judge's probable

 cause determination objectively reasonable after he "related the results of an extensive

 investigation"). Accordingly, the Court therefore finds that Det. Brooks' reliance on Judge

 Newman's order was objectively reasonable.

        Finally, the Court acknowledges that the Court of Appeals of Indiana, in assessing the

 validity the warrant executed by Det. Brooks, found unreasonable Det. Brooks' reliance on the

 judge's probable cause determination. See Burt, 2017 WL 3471008 at *4. However, based on the

 record presently before the Court, and the limited "pool" from which the facts and inferences

 relative to Det. Brooks' motion for summary judgment may be drawn, see Smith, 129 F.3d at 426,

 the Court reaches a different conclusion here. The Seventh Circuit has held that the doctrine of

 collateral estoppel does not apply under these circumstances. See Flournoy v. Winnebago County

 Sheriff's Dept., 622 F'Appx. 584, 585-86 (7th Cir. 2015) ("We have held that a ruling in a state

 criminal proceeding is not conclusive in a civil rights action against police officers because they

 'were not parties to the state court proceedings and did not have a full and fair opportunity to

 litigate the issue of whether they had probable cause to arrest.'") (quoting Booker v. Ward, 94 F.3d

 1052, 1057 (7th Cir.1996)); see also Kraushaar v. Flanigan, 45 F.3d 1040, 1050-51 (7th Cir.1995);

 Williams v. Kobel, 789 F.2d 463, 470 (7th Cir.1986).




                                                  7
Case 1:18-cv-03749-JRS-MJD Document 48 Filed 03/26/21 Page 8 of 8 PageID #: 205




        In sum, the undisputed evidence before the Court shows that Det. Brooks did not violate

 Mr. Burt's Fourth Amendment rights. Furthermore, by failing to file a response in opposition to

 Det. Brooks' motion, Mr. Burt has provided no argument to explain why his claim should survive

 summary judgment. Accordingly, the Court GRANTS summary judgment to Det. Brooks on Mr.

 Burt's claim.

                                             IV.
                                          Conclusion

        For the reasons stated above, the defendant's unopposed motion for summary judgment,

 dkt. [42], is GRANTED. Final judgment consistent with this Order shall issue.

        IT IS SO ORDERED.

        Date:    3/26/2021




 Distribution:

 DERRICK R. BURT
 994249
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 All Electronically Registered Counsel




                                               8
